Opinion of
Ceookett, J.,
concurring:
On the former appeal in this case (38 Cal. 60), I was of opinion that, on the facts as then presented, the plaintiff had the better title, and was entitled to recover. Subsequent reflection has strengthened my conviction in the correctness of the views expressed in my dissenting opinion. But a majority of the Court arrived at a different conclusion, and, as the case was then presented, held that the defendant had the better title; and, on well settled principles, *671this decision, whether right or wrong, became the law of the case in all its subsequent stages. The first subject of inquiry, therefore, is whether the case, as made on the second trial, was materially different from that decided on the former appeal, for it is evident the former decision must control, unless the case, as now presented, is materially different from that on the former appeal.
After a careful examination of the record, I discover only two particulars in which the case, as now made, differs from that on the former appeal. On the first trial the patent for the “Jimeno Rancho ” was not put in evidence, but in lieu thereof it was admitted that a patent had issued. On the last trial, however, the patent itself was produced in evidence, from an inspection of which it appears to contain as part thereof, a copy of the official survey on which the patent is founded, and on the plat of said survey there is delineated by dotted lines a tract representing the ‘ ‘ Colus Rancho,” confirmed to Semple, so far as the same conflicts with the survey of the “Jimeno Rancho.” On the next succeeding page of the patent is found a memorandum by the Commissioner of the General Land Office, to the effect that the survey of the “Jimeno Rancho” embraces a portion of the survey made for the “ Colus Rancho, confirmed to C. D. Semple, as shown by dotted lines in the foregoing, said Colus covering part of Jimeno, * * * as particularly indicated on the annexed diagram by a yellow shade.” Then follows the diagram referred to, showing the survey of the Colus Rancho and its interference with the Jimeno survey. There is nothing in the granting words of the patent, nor in any other portion of it except that already referred to, to indicate that so much of the Colus survey, as interferes with the Jimeno survey, was intended to be excepted from the operation of the patent.
Including the interference between the two surveys, the patent embraces precisely the quantity which was confirmed to the patentee; and, of course, if the interference be excluded, the quantity embraced in the patent would, to that extent, be less than the quantity confirmed. The plaintiff, however, insists that the dotted lines on the plat of the sur*672vey, with tbe explanatory memorandum of (tbe Commissioner of tbe General Land Office, accompanied by a diagram of tbe official survey of tbe Colus Bancho, make it apparent tbat it was intended to except from tbe operation of tbe patent tbe land included in-tbe Colus survey. He mantained tbat tbe memorandum of tbe Commissioner could not, reasonably, bave been inserted in tbe patent forany other purpose than to show tbat it was not intended to embrace the Colus survey. In support of this view be refers to several adjudicated cases, and particularly to tbe case of Lafayette’s heirs v. Kenton (18 Howard, 197). But an examination of tbe case shows tbat tbe patent, on its face, expressly excepted in tbat case certain lands designated on tbe diagram annexed to tbe patent, and all tbe cases cited were of a similar character. If tbe patent in tbe case at bar, bad, in terms or by necessary implication, contained a similar reservation of tbe Colus ranch, these authorities would bave been decisive of tbe question, if any authority bad been needed on so plain a proposition. But in this case there is no reservation either in terms or by necessary implication, and whatever may bave been tbe purpose of tbe Commissioner in inserting bis memorandum in tbe patent, it cannot be allowed to control tbe granting words of tbat instrument, which expressly convey to tbe patentee-all tbe lands within tbe exterior limits of tbe Jimeno survey. If it bad been intended to exclude tbe interference from tbe patent, tbe deficiency thus created would, doubtless, bave been cured by including a like quantity at some other place within tbe exterior limits of tbe grant, in order tbat tbe patent might conform to tbe decree of confirmation in respect to quantity. I am, therefore, of opinion tbat tbe patent was properly admitted in evidence, and tbat it .does not show on its face that any part of tbe Colus ranch was excepted from its operation.
Tbe only other new proof offered by tbe plaintiff, on tbe second trial, was evidence tending to show tbat prior grants bad been made by tbe Mexican Government to Jimeno; but I think this proof was clearly inadmissible for tbe reasons stated in tbe opinion of tbe Chief Justice.
I therefore concur in affirming tbe judgment.